                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    ZULMA J. SANTIAGO-VELEZ,                              No. 4:18-CV-01416

                  Plaintiff,                              (Judge Brann)

          v.                                             (Magistrate Judge Saporito)

    ANDREW SAUL,1
    Commissioner of Social Security,

                  Defendant.

                                            ORDER

                                     SEPTEMBER 30, 2019

         Zulma J. Santiago-Velez filed this action seeking review of a decision by the

Commissioner of Social Security (“Commissioner”) denying Santiago-Velez’s

claim for social security disability benefits and supplemental security income.2 On

August 23, 2019, Magistrate Judge Joseph F. Saporito, Jr., issued a Report and

Recommendation recommending that this Court affirm the Commissioner’s decision

and close this case.3

         Santiago-Velez filed timely objections to that recommendation.4 Although

Santiago-Velez raises some minor factual objections, she primarily argues that



1
      Pursuant to Federal Rule of Civil Procedure 25(d), Andrew Saul, as the successor officer to
      Nancy Berryhill, Acting Commissioner of Social Security, is automatically substituted as
      Defendant in this action.
2
      Doc. 1.
3
      Doc. 16.
4
      Docs. 17, 18.
Magistrate Judge Saporito erred in concluding that the Commissioner’s decision was

support by substantial evidence—particularly with respect to the mental and physical

limitations placed on Santiago-Velez’s work abilities.5

       “If a party objects timely to a magistrate judge’s report and recommendation,

the district court must ‘make a de novo determination of those portions of the report

or specified proposed findings or recommendations to which objection is made.’”6

Regardless of whether timely objections are made, district courts may accept, reject,

or modify—in whole or in part—the magistrate judge’s findings or

recommendations.7 Although this Court may have reached a different decision than

the Commissioner, given the deferential standard of review that must be applied, the

Court finds no error in Magistrate Judge Saporito’s conclusion that the

Commissioner’s decision is supported by substantial evidence. Consequently, IT IS

HEREBY ORDERED that:

       1.     Magistrate Joseph F. Saporito, Jr.’s Report and Recommendation (Doc.

              16) is ADOPTED;

       2.     The Commissioner’s decision is AFFIRMED;




5
    Doc. 18.
6
    Equal Emp’t Opportunity Comm’n v. City of Long Branch, 866 F.3d 93, 99 (3d Cir. 2017)
    (quoting 28 U.S.C. § 636(b)(1)).
7
    28 U.S.C. § 636(b)(1); Local Rule 72.31.
                                             2
3.   Final Judgment is entered in favor of Defendant and against Plaintiff

     pursuant to Fed. R. Civ. P. 58 and sentence four of 42 U.S.C. § 405(g);

     and

4.   The Clerk of Court is direct to CLOSE this case.



                                     BY THE COURT:


                                     s/ Matthew W. Brann
                                     Matthew W. Brann
                                     United States District Judge




                                 3
